Name: Commission Regulation (EC) No 1157/2003 of 30 June 2003 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation
 Type: Regulation
 Subject Matter: tariff policy;  trade;  processed agricultural produce
 Date Published: nan

 Important legal notice|32003R1157Commission Regulation (EC) No 1157/2003 of 30 June 2003 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that Regulation Official Journal L 162 , 01/07/2003 P. 0019 - 0023Commission Regulation (EC) No 1157/2003of 30 June 2003amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas, and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 29(1) thereof,Whereas:(1) Commission Regulation (EC) No 2535/2001(3), as last amended by Regulation (EC) No 787/2003(4), lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for in the Europe Agreements between the Community and its Member States, of the one part, and certain Central and East European countries, of the other part. In order to implement the concessions provided for by Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part(5), the new import tariff quotas should be opened and certain existing quotas should be increased.(2) Council Decision 2003/285/EC(6), which approved the Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions, repealed Council Regulation (EC) No 1408/2002(7). The references made to that Regulation in Regulation (EC) No 2535/2001 should, therefore, be replaced.(3) Council Decision 2003/465/EC of 16 June 2003 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning certain agricultural products(8), provides inter alia for changes in the quotas for cheese imports into the Community. The agreement also relates to replacing the method of managing these quotas, currently based on the issuing of IMA 1 certificates as described in Chapter III, Title 2 of Regulation (EC) No 2535/2001, by managing them on the basis of an import licence alone, as provided for in Chapter I, Title 2 of the said Regulation.(4) The details relating to the issuing body for Canada, set out in Annex XII to Regulation (EC) No 2535/2001, should be updated.(5) Regulation (EC) No 2535/2001 should be amended accordingly.(6) Article 14(1) of Regulation (EC) No 2535/2001 lays down that the licence applications may be lodged only during the first 10 days of each six-month period. In order to enable this Regulation to be implemented correctly and ensure that all the importers concerned have 10 days to lodge applications for the second half of 2003, provision should be made to derogate from the said Article.(7) Article 7 of Regulation (EC) No 2535/2001 lays down that applicants for import licences must be approved in advance by the competent authority of the Member States in which they are established. Provision should be made to derogate from the said Article and from Article 11 in the case of importers wishing, for the period 1 July 2003 to 31 December 2003, to have access to the quotas provided for in the Agreement with Norway.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is amended as follows:1. Article 5 is amended as follows:(a) point (b) is replaced by the following:"(b) the quotas provided for in Council Regulations (EC) No 2475/2000(9), (EC) No 1151/2002(10), (EC) No 1361/2002(11), (EC) No 1362/2002(12) and in Council Decisions 2003/18/EC(13), 2003/263/EC(14), 2003/285/EC(15), 2003/286/EC(16), 2003/298/EC(17) and 2003/299/EC(18);";(b) the following point (h) is added:"(h) the quotas provided for in Council Decision 2003/465/EC(19).";2. the second subparagraph of Article 13(2) is replaced by the following:"However, in the case of the quotas referred to in Article 5(c), (d), (e), (g) and (h), licence applications shall relate to at least 10 tonnes and to no more than the quantity fixed for each period in accordance with Article 6.";3. Article 19(1) is amended as follows:(a) the first part of the sentence is replaced by the following:"The reduced rate of duty shall be applied only on presentation of the declaration of release for free circulation accompanied by the import licence and, in the case of the imports referred to below, the proof of origin issued, respectively, under the following instruments:"(b) the following point (h) is added:"(h) rules referred to in point 10 of the Agreement with Norway.";4. Article 24 is amended as follows:(a) in paragraph 1, (b) is deleted;(b) paragraph 2 is replaced by the following:"2. Annex III to this Regulation sets out the duties to be applied and, in the case of imports as referred to in paragraph 1(a), the maximum quantities to be imported each year and the import year.";5. Annex I is amended as follows:(a) in Part I.B, point 6 is replaced by the text in Annex I to this Regulation;(b) the text in Annex II to this Regulation is added as Part H;6. in Annex III, Part B is deleted;7. in Annex XI, G and H are deleted;8. Annex XII is amended as follows:(a) the details relating to location in respect of Canada are replaced by the following:" Building 55, NCC Driveway Central Experimental Farm 960 Carling Avenue Ottawa, Ontario K1A 0Z2 Telephone: 1 (613) 792-2000 Fax: 1 (613) 792-2009 "(b) the details relating to Norway are deleted.Article 21. By way of derogation from Article 14(1) of Regulation (EC) No 2535/2001, in the case of the quotas opened on 1 July 2003 referred to in Annex I, Part B, point 6 and in Annex I, Part H, applications for import licences shall be submitted within 10 days of the date of entry into force of this Regulation.2. By way of derogation from Article 7 of Regulation (EC) No 2535/2001, the approval provided for is not required for the period 1 July to 31 December 2003 in the case of the quotas opened on 1 July 2003 referred to in Annex I, Part H to this Regulation.3. For the period referred to in paragraph 2, by way of derogation from Article 11 of Regulation (EC) No 2535/2001, licence applications for the quotas referred to in the said paragraph 2 shall be submitted in the Member State in which the applicants are established.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 115, 9.5.2003, p. 18.(5) OJ L 102, 24.4.2003, p. 60.(6) OJ L 102, 24.4.2003, p. 32.(7) OJ L 205, 2.8.2002, p. 9.(8) OJ L 156, 25.6.2003, p. 48.(9) OJ L 286, 11.11.2000, p. 15.(10) OJ L 170, 29.6.2002, p. 15.(11) OJ L 198, 27.7.2002, p. 1.(12) OJ L 198, 27.7.2002, p. 13.(13) OJ L 8, 14.1.2003, p. 18.(14) OJ L 97, 15.4.2003, p. 53.(15) OJ L 102, 24.4.2003, p. 32.(16) OJ L 102, 24.4.2003, p. 60.(17) OJ L 107, 30.4.2003, p. 12.(18) OJ L 107, 30.4.2003, p. 36.(19) OJ L 156, 25.6.2003, p. 48.ANNEX I"6. Products originating in Bulgaria>TABLE>"ANNEX II"I.H TARIFF QUOTAS UNDER ANNEX I TO THE AGREEMENT WITH THE KINGDOM OF NORWAY>TABLE>"